DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 2018/0204529 A1).

As to claim 1, Chen teaches a luminance correction method for a display panel, comprising the following steps: 

calculating, according to the full-picture optical information of the high-gray level picture and the full-picture optical information of the low-gray level picture, target optical luminance values corresponding to medium-gray level pictures (see at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: The system comprises a primary sensor module and a calculation module. A liquid crystal display panel displays a screen of 255 grayscale. The primary sensor module measures the current brightness value L255 of a central region of the display panel (i.e. full-picture optical information of a preset high-gray level picture). The display panel displays the screen of zero grayscale. The primary sensor module measures the current brightness value L0 of the central region of the display panel (i.e. full-picture optical information of a preset low-gray level picture). The calculation module calculates a target brightness value of each preset 
comparing the full-picture optical information of the medium-gray level pictures with a target optical luminance value corresponding to a current medium-gray level picture, and obtaining a gray level correction matrix corresponding to a current gray level (see at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: the primary sensor module measures the actual brightness values of each preset tie-point grayscale (for example, 16 grayscale, 31 grayscale, 127 grayscale, and 223 grayscale) of the central region of the display panel, and sends the measured brightness values to the calculation module. The calculation module calculates the compensation grayscale value of each adjusted preset tie-point grayscale of the central region (i.e., a gray level correction matrix)).
However, Chen fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Chen because Chen expressly teaches combining elements from various embodiments (see at least [0036]: the present disclosure is not limited to the following embodiments. The features, parts or structures involved in the respective embodiments or corresponding to method descriptions may all be applied to other embodiments independently or in combination).

As to claim 17, Chen teaches a luminance correction device for a display panel, comprising: 

a calculator, configured to calculate, according to the fill-picture optical information of the high-gray level picture and the full-picture optical information of the low-gray level picture obtained by the optical information collector, target optical luminance values corresponding to medium-gray level pictures (see at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: The system comprises a primary sensor module and a calculation module. A liquid crystal display panel displays a screen of 255 grayscale. The primary sensor module measures the current brightness value L255 of a central region of the display panel (i.e. full-picture optical information of a preset high-gray level picture). The display panel displays the screen of zero grayscale. The primary sensor module measures the current brightness value L0 of the central region of the 
a gray level corrector, configured to compare the fill-picture optical information of the medium-gray level pictures with a target optical luminance value corresponding to a current medium-gray level picture, and obtain a gray level correction matrix corresponding to a current gray level (see at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: the primary sensor module measures the actual brightness values of each preset tie-point grayscale (for example, 16 grayscale, 31 grayscale, 127 grayscale, and 223 grayscale) of the central region of the display panel, and sends the measured brightness values to the calculation module. The calculation module calculates the compensation grayscale value of each adjusted preset tie-point grayscale of the central region (i.e., a gray level correction matrix)).

As to claim 4, Chen teaches the luminance correction method for a display panel according to claim 1 (see above rejection), wherein in the step of collecting full-picture optical information, the low-gray level picture is an entirely-black picture (see at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: The display panel displays the screen of zero grayscale. The primary sensor module measures the current brightness value L0 of the central region of the display panel. – this indicates a black picture).



As to claim 6, Chen teaches the luminance correction method for a display panel according to claim 1 (see above rejection), wherein in the step of collecting full-picture optical information, the full-picture optical information of at least three different medium-gray level pictures is collected; and in the step of comparing the full-picture optical information of the medium-gray level pictures with a target optical luminance value corresponding to a current medium-gray level picture, and obtaining a gray level correction matrix corresponding to a current gray level, the three different gray levels are compared respectively to obtain gray level correction matrices corresponding to the three different gray levels (see at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: the primary sensor module measures the actual brightness values of each preset tie-point grayscale (for example, 16 grayscale, 31 grayscale, 127 grayscale, and 223 grayscale) of the central region of the display panel, and sends the measured brightness values to the calculation module. The calculation module calculates the compensation grayscale value of each adjusted preset tie-point grayscale of the central region (i.e., a gray level correction matrix)).

As to claim 7, Chen teaches the luminance correction method for a display panel according to claim 6 (see above rejection), wherein after the three different gray levels are compared respectively to obtain gray level correction matrices corresponding to the three different gray levels in the step of comparing the full-picture optical information of the medium-gray level pictures with a target optical luminance value corresponding to a current medium-gray level picture, and obtaining a gray level correction matrix corresponding to a current gray level, the method further comprises: performing an interpolation operation to obtain gray level correction matrices of other gray levels (see at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: the primary sensor module measures the actual brightness values of each preset tie-point grayscale (for example, 16 grayscale, 31 grayscale, 127 grayscale, and 223 grayscale) of the central region of the display panel, and sends the measured brightness values to the calculation module. The calculation module calculates the compensation grayscale value of each adjusted preset tie-point grayscale of the central region (i.e., a gray level correction matrix)).

As to claim 9, Chen teaches the luminance correction method for a display panel according to claim 1 (see above rejection), further comprising the following steps: driving, according to a compensated luminance value of each pixel in each gray level correction matrix, an actually input picture with a compensated and corrected luminance, and displaying the actually input picture on the display panel (see at least fig. 9).



As to claim 11, Chen teaches the luminance correction method for a display panel according to claim 10 (see above rejection), wherein after performing gamma parameter specification confirmation on corrected gray level pictures, the method comprises: if a gamma parameter specification of the display panel is confirmed to be unqualified, giving a feedback about the disqualification (see at least fig. 5-9). 

As to claim 12, Chen teaches the luminance correction method for a display panel according to claim 10 (see above rejection), wherein after driving, according to a compensated luminance value of each pixel in each gray level correction matrix, an actually input picture with a compensated and corrected luminance and displaying the actually input picture on the display panel, the method comprises: if the gamma parameter specification is confirmed to be qualified, proceeding to the subsequent stage (see at least figs. 5-9). 

As to claim 13, Chen teaches the luminance correction method for a display panel according to claim 1 (see above rejection), wherein the step of comparing the full-picture . 

Claims 2, 3, 8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 2018/0204529 A1) in view of Syu et al. (USPN 2016/0351139 A1).

As to claim 16, Chen teaches a luminance correction method for a display panel, comprising the following steps: 
collecting full-picture optical information: collecting full-picture optical information of a preset entirely-white gray level picture, full-picture optical information of an entirely-black gray level picture, and full-picture optical information of an m-gray level picture, an n-gray level picture and a g-gray level picture, where m, n and g are gray level values, and 0<m<n<g<255 (see at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: The system comprises a primary sensor module and a calculation module. A liquid crystal display panel displays a screen of 255 grayscale. The primary sensor module measures the current brightness value L255 of a central region of the display panel (i.e. full-picture optical information of a preset entirely-white gray level picture). The display panel displays the screen of zero grayscale. The primary sensor 
calculating, according to the full-picture optical information of the entirely-white gray level picture and the full-picture optical information of the entirely-black gray level picture, an average luminance value Lv255 of the entirely-white gray level picture and an average luminance value Lv0 of the entirely-black gray level picture (see at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: The system comprises a primary sensor module and a calculation module. A liquid crystal display panel displays a screen of 255 grayscale. The primary sensor module measures the current brightness value L255 of a central region of the display panel (i.e. full-picture optical information of a preset entirely-white gray level picture). The display panel displays the screen of zero grayscale. The primary sensor module measures the current brightness value L0 of the central region of the display panel (i.e. full-picture optical information of a preset entirely-black gray level picture). The calculation module calculates a target brightness value of each preset tie-point grayscale based on the actual brightness values of the preset highest grayscale and lowest grayscale of the central region); 
comparing the target optical luminance values lvm', lvn' and lvg' corresponding to the m-gray level picture, the n-gray level picture and the g-gray level picture with actual optical luminance values Lvm (i, j), Lvn (i, j) and Lvg (i, j) of respective pixels of the m-gray level picture, the n-gray level picture and the g-gray level picture to obtain gray level correction matrices 
Chen does not directly teach according to Formulas: 
Lvm’ = (                
                    
                        
                            m
                        
                        
                            255
                        
                    
                
             ) γ [Lv255 – Lv0] + Lv0 
Lvn’ = (                
                    
                        
                            n
                        
                        
                            255
                        
                    
                
             ) γ [Lv255 – Lv0] + Lv0
Lvg’ = (                
                    
                        
                            g
                        
                        
                            255
                        
                    
                
             ) γ [Lv255 – Lv0] + Lv0
calculating target luminance values lvm', lvn' and lvg' corresponding to the m-gray level picture, the n-gray level picture and the g-gray level picture under a standard gamma parameter, where m, n and g are current gray level values, and γ is a preset standard gamma parameter of the display panel.
Syu teaches according to Formulas: 
Lvm’ = (                
                    
                        
                            m
                        
                        
                            255
                        
                    
                
             ) γ [Lv255 – Lv0] + Lv0 
Lvn’ = (                
                    
                        
                            n
                        
                        
                            255
                        
                    
                
             ) γ [Lv255 – Lv0] + Lv0
Lvg’ = (                
                    
                        
                            g
                        
                        
                            255
                        
                    
                
             ) γ [Lv255 – Lv0] + Lv0
                
                    
                        
                            L
                            x
                            -
                            L
                            m
                            i
                            n
                        
                        
                            L
                            m
                            a
                            x
                            -
                            L
                            m
                            i
                            n
                        
                    
                
              = (                
                    
                        
                            x
                        
                        
                            G
                            m
                            a
                            x
                        
                    
                
             )γ, wherein Lx is a target luminance value calculated under x grayscale, Gmax is the maximum grayscale, and γ is a standard Gamma value of a liquid crystal display panel.  Note when solving for Lx (target luminance value) [Wingdings font/0xE0] Lx = (                
                    
                        
                            x
                        
                        
                            G
                            m
                            a
                            x
                        
                    
                
             ) γ [Lmax - Lmin] + Lvmin), also Gmax= (223-255) and Gmin = (0-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculations of Syu into Chen in order to provide an adjusting method of display parameter and a liquid crystal display system, which can realize automatic adjustment of display parameter for a liquid crystal display panel (see Syu at least [0004] and [0018]). Support for modifying Chen is found in at least paragraph [0058] ([0058]: The above embodiments of the present disclosure are only exemplary embodiments, and the present disclosure is not limited to the above embodiments. Those skilled in the art may know that: the exemplary embodiments can be changed without deviating from the principle and idea of the present disclosure). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the 

As to claim 2, Chen teaches the luminance correction method for a display panel according to claim 1 (see above rejection).
Chen does not directly teach calculating, according to the full-picture optical information of the high-gray level picture and the full-picture optical information of the low-gray level picture, an average luminance value LvA of the high-gray level picture and an average luminance value LvB of the low-gray level picture; and according to Formula: 
Lvm’ = (                
                    
                        
                            m
                        
                        
                            A
                        
                    
                
             ) γ [LvA - LvB] + LvB 
calculating a target luminance value lvm' corresponding to an m-gray level under a standard gamma parameter, where A, B and m are corresponding gray level values, and .gamma. is a preset standard gamma parameter of the display panel. 
Syu teaches calculating, according to the full-picture optical information of the high-gray level picture and the full-picture optical information of the low-gray level picture, an average luminance value LvA of the high-gray level picture and an average luminance value LvB of the low-gray level picture; according to Formula: 
Lvm’ = (                
                    
                        
                            m
                        
                        
                            A
                        
                    
                
             ) γ [LvA - LvB] + LvB 
calculating a target luminance value lvm' corresponding to an m-gray level under a standard gamma parameter, 
                
                    
                        
                            L
                            x
                            -
                            L
                            m
                            i
                            n
                        
                        
                            L
                            m
                            a
                            x
                            -
                            L
                            m
                            i
                            n
                        
                    
                
              = (                
                    
                        
                            x
                        
                        
                            G
                            m
                            a
                            x
                        
                    
                
             )γ, wherein Lx is a target luminance value calculated under x grayscale, Gmax is the maximum grayscale, and γ is a standard Gamma value of a liquid crystal display panel.  Note when solving for Lx (target luminance value) [Wingdings font/0xE0] Lx = (                
                    
                        
                            x
                        
                        
                            G
                            m
                            a
                            x
                        
                    
                
             ) γ [Lmax - Lmin] + Lvmin).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculations of Syu into Chen in order to provide an adjusting method of display parameter and a liquid crystal display system, which can realize automatic adjustment of display parameter for a liquid crystal display panel (see Syu at least [0004] and [0018]). Support for modifying Chen is found in at least paragraph [0058] ([0058]: The above embodiments of the present disclosure are only exemplary embodiments, and the present disclosure is not limited to the above embodiments. Those skilled in the art may know that: the exemplary embodiments can be changed without deviating from the principle and idea of the present disclosure). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 

As to claim 3, the combination of Chen and Syu teach the luminance correction method for a display panel according to claim 2 (see above rejection), wherein 0 to 32 gray levels fall within a gray level range of the low-gray level picture (see Chen at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: The display panel displays the screen of zero grayscale. The primary sensor module measures the current brightness value L0 of the central region of the display panel (i.e. low-gray level picture)); and 223 to 255 gray levels fall within a gray level range of the high-gray level picture (see Chen at least figs. 3, 5, [0038]-[0042] and [0046]-[0050]: The system comprises a primary sensor module and a calculation module. A liquid crystal display panel displays a screen of 255 grayscale. The primary sensor module measures the current brightness value L255 of a central region of the display panel (i.e. high-gray level picture)). 

As to claim 8, the combination of Chen and Syu teach the luminance correction method for a display panel according to claim 2 (see above rejection), wherein during the calculation of an average luminance value LvA of the high-gray level picture and an average luminance value LvB of the low-gray level picture, average values are calculated by selecting a K*Q central area of a gray level picture, where K represents a height of the gray level picture, and Q represents a width of the gray level picture (see Chen at least figs. 1, 3-9: note central point and Syu at least [0028]-[0034]). 



As to claim 15, the combination of Chen and Syu teach the luminance correction method for a display panel according to claim 8 (see above rejection), wherein the height of the gray level picture of the K*Q central area is proportional to the width of the gray level picture (see Chen at least fig. 1: central point and Syu at least [0028]-[0034]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        5/6/21
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623